Citation Nr: 0211373	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-37 490	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1942 to March 
1943.

This appeal was initially from a July 1993 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  While the appeal was pending, the 
appellant filed a motion for reconsideration of an October 
1988 decision of the Board of Veterans' Appeals (Board).  The 
Chairman of the Board has ordered reconsideration of the 
October 1988 decision by an expanded panel of members of the 
Board, pursuant to his discretionary authority to do so.  
38 U.S.C.A. § 7103 (West Supp. 2002).  The order to 
reconsider the October 1988 Board decision subsumed the 
appeal that was pending when the chairman ordered 
reconsideration.

The Board issued its reconsideration decision in May 1997.  
That decision found the appellant had not submitted new and 
material evidence to reopen the claim previously disallowed 
in November 1952, based on a then-current standard for 
determining whether evidence was new and material.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The United 
States Court of Appeals for the Federal Circuit subsequently 
overruled Colvin, holding the Board must apply the definition 
of new and material evidence articulated in VA regulations.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
October 1998, on appeal from the Board's May 1997 
reconsideration decision, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) vacated the Board's May 1997 reconsideration 
decision.  The Court remanded the case for the 
reconsideration panel to readjudicate, applying the 
regulatory definition of new and material evidence and the 
Hodge decision.

The Board issued another reconsideration decision in May 
1999.  The veteran appealed to the Court, and while the 
appeal was pending the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
VCAA] was enacted.  By order of June 2001, the Court vacated 
and remanded the Board's May 1999 decision for the 
reconsideration panel to readjudicate the appeal, including a 
determination of the applicability of the VCAA.

This is the Board's reconsideration decision.  It replaces 
the May 1999 decision of the Board and constitutes the final 
decision of the Board.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for asthma was denied in an adjudication by letter 
of November 14, 1952; the letter informed the appellant of 
his appellate rights.

2.  The appellant did not file a notice of disagreement with 
the November 14, 1952, denial of his claim during the year 
following that date.

3.  Evidence submitted subsequent to November 14, 1952, is 
either not new, cumulative, redundant, or not so significant 
that it must be considered in order to decide the merits of 
the claim fairly.


CONCLUSIONS OF LAW

1.  The adjudication of November 14, 1952, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2002).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for asthma.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant submitted a formal application for VA 
disability compensation for asthma in March 1943.  He stated 
on the application that he had had asthma "since birth."  
Service medical records received in March and July 1943 
showed findings of "inspiratory and expiratory wheezes, 
bronchi," on his June 1942 induction physical examination, a 
record of hospitalization for asthma in which the appellant 
reported having asthma "as long as he could remember," and 
a separation document showing disability discharge for 
"asthma, bronchial, chronic, severe, E[xisted] P[rior] T[o] 
I[nduction]."  A February 5, 1943, request for hospital 
admission noted the veteran "suffers from asthma" and had 
had a severe attack the day before as a result of having to 
wear a gas mask for four hours.  A medical review reported on 
a Certificate of Disability for Discharge noted asthma 
attacks of increasing frequency and intensity, and inability 
to wear a gas mask.

The RO denied the claim in August 1943 and notified the 
appellant of the decision and of his appellate rights by 
letter of August 18, 1943.  The appellant did not submit an 
appeal within one year after the date of the notice.

The appellant submitted a statement in September 1943, 
reporting, "I had asthma from a baby," and that his doctor 
had told him that he would have it all his life, but by 
taking care of himself he could "keep it down."  He further 
described current asthma attacks, which he attributed to 
activities in the army.  The RO notified the veteran in 
October 1943 that his claim had been denied and reiterated 
his right to appeal.  Pursuant to a change in law, the RO 
reconsidered, confirmed and continued the denial in November 
1943.  The RO notified the appellant in a letter of November 
25, 1943, of the continuance of the denial and of his right 
to initiate an appeal within one year of the date of the 
notice.  The appellant did not do so.

In September 1946, the appellant requested that his claim be 
reopened, submitting a statement from H. Gray, M.D., saying 
that he had treated the appellant since February 1946 for 
asthma attacks that had increased in frequency and duration.  
The RO denied the claim in October 1946 and notified the 
appellant of the decision and of his appellate rights by 
letter of October 31, 1946.  The appellant did not initiate 
an appeal during the year following the date of the notice of 
denial.

In February 1950, the appellant submitted another statement 
from Dr. Gray that he had treated the appellant since 
childhood without recollection of treating asthma.  The RO 
reconsidered, confirmed, and continued the prior disallowance 
in a February 1950 rating decision, notifying the appellant 
of the decision and of his appellate rights in a letter of 
February 14, 1950.  The appellant did not appeal within the 
following year.

In June 1951, the service department furnished duplicate 
service medical  records.

In November 1952, the appellant submitted a statement seeking 
to reopen his claim for service connection for asthma, 
averring that "I was not bothered with this before I entered 
service."  He submitted statements from a brother and a 
former school classmate, both denying the appellant had 
asthma prior to service.  The RO again denied the claim, 
providing notice and appellate rights in a letter of November 
14, 1952.  The RO explained that the affidavits did not 
introduce new and material facts, but were merely cumulative 
in nature.  The appellant did not appeal.

On VA examination in October 1965, the appellant reported 
respiratory problems for years.  Examination confirmed the 
diagnosis of asthma.  A VA hospital report of September 1979 
noted asthma for many years with numerous hospitalizations.

In March 1982, the appellant submitted a statement asking for 
compensation rather than pension.  The RO advised him by 
letter in July 1982 that his claim for compensation had been 
denied previously.  In August 1982, he submitted private 
medical records from 1970 to 1980 showing treatment for 
asthma and a statement styled a "notice of disagreement" 
with the RO's July 1982 letter.  The RO advised the appellant 
by letter of August 1982 that there was no recent decision 
with which he could disagree, and that the July 1982 letter 
merely advised him of the status of his claim.  The August 
1982 letter reviewed the procedural history of his claim 
since March 1943, and informed him that the evidence newly 
submitted was not proof of incurrence or aggravation in 
service of any current disability; he was advised of the type 
of evidence necessary to reopen his claim.

In May 1987, the appellant submitted a claim for service 
connection for asthma, accompanied by duplicates of service 
medical records and by private hospital records of admissions 
for asthma in April 1983 and December 1985.  Both hospital 
reports noted the appellant's report of onset of asthma in 
the Army.  An April 1987 statement from a private physician 
reported a history of complaints of asthma with shortness or 
breath since 1942; the reporting physician stated he had 
examined and treated the appellant in April 1987.  In May 
1987, the RO denied service connection for asthma, and the 
instant appeal ensued.

The appellant testified at a VA hearing in June 1988.  He 
denied having any breathing problems prior to service, 
stating he had played sports without difficulty.  He denied 
telling service medical personnel he had had breathing 
problems prior to service, and he denied knowledge of how the 
service could have gotten such an idea.  He stated he 
answered affirmatively when asked on induction and later when 
hospitalized in service if he had been sick as a child, 
meaning he had had the usual childhood diseases.  He denied 
ever stating he had asthma or breathing problems as a child.  
He stated he had no breathing problem until a particular 
hiking exercise wearing a gas mask, which made it difficult 
for him to breath.  He stated, essentially, that his problems 
began in service, continued getting worse, required medical 
treatment immediately upon separation and had continued 
getting worse until the present.  In November 1988, he 
submitted duplicate service medical records.  The positive 
finding for the lungs on the induction examination was 
obscured in this submission.

In April, May, and July 1993, the veteran submitted 
duplicates of the service medical records first submitted in 
1943.  In July 1993, the appellant submitted duplicates of 
September 1979 VA hospital records previously submitted and 
private hospital records of treatment of asthma in December 
1980 and April 1983.  The private records noted the 
appellant's report of onset while in the Army.  VA outpatient 
treatment records of November 1987 to March 1993 show ongoing 
treatment for asthma and other respiratory disorders.  An 
August 1993 statement from F. L. stated he met the appellant 
on the bus taking them to Fort Benning for induction in the 
Army and the appellant appeared in good health when they met.  
He stated they went through basic training together, and the 
appellant showed no breathing problems until they had gas 
chamber training followed by a 40-mile hike, at which time he 
first observed the appellant demonstrate breathing problems.

The appellant testified at a hearing before a member of the 
Board in March 1994.  The appellant reiterated his prior 
hearing testimony that he did not have asthma prior to 
service.  He argued that whereas he was accepted for 
induction, the notation on his induction examination of 
wheezing was insufficient evidence to rebut the presumption 
of soundness, and that the initial occurrence of asthma 
symptoms more than seven months after entrance evidenced 
onset in service.  His representative stated that the 
appellant did not have any "quote new and material evidence 
right now in this case to reopen it with other than the 
testimony of the veteran."  Transcript at 3 (March 7, 1994).  
The appellant reiterated that he had no breathing problems 
during basic training, first having problems during a 
particular gas mask exercise followed by a long march about 
six or seven months after entrance.  He denied having told 
military personnel that he had asthma before service.

In January 1999, the appellant submitted copies of service 
personnel records including a notice of induction, and 
otherwise pertaining primarily to performance appraisals, 
pay, period of enlistment, and insurance.  He also submitted 
a copy of the report of physical examination for induction 
initially received by VA in 1943, and subsequently 
resubmitted in June 1951, May 1987, November 1988, and April, 
May, and July 1993.  The appellant submitted a written, 
signed waiver of his right to initial review of the evidence 
by the agency of original jurisdiction.  He submitted another 
set of copies of these materials in February 1999.

In April 2002, he submitted another set of copies of service 
medical records, VA rating actions and correspondence from 
1943 to 1950, and lay and medical statements from 1946 to 
1950.  One document was previously not of record, a copy of 
page 2 of a service medical examination report of March 3, 
1943, several days before his medical discharge.  It reported 
that on examination of the lungs, wheezing was heard 
throughout the lung fields.  The diagnosis was asthma, 
bronchial, chronic, severe.  The report noted the disease was 
not incurred in the line of duty in the military service of 
the United States.

II.  Analysis

A.  VCAA

The President signed the VCAA into law on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see also 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (regulations implementing the 
VCAA).

Initially, it was thought that all of the VCAA applied to all 
claims filed and pending before VA before the date of 
enactment.  See VAOPGCPREC 11-00; Holliday v. Principi, 14 
Vet. App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, recent binding decisions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the sections of the VCAA pertaining to 
VA's duty to give notice to claimants for VA benefits of 
procedural and evidentiary requirements of entitlement, and 
to assist claimants in obtaining evidence to substantiate a 
claim for VA benefits, see 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002), are not retroactively applicable to 
proceedings that were complete before VA and were on appeal 
to the United States Court of Appeals for Veterans Claims or 
to the Federal Circuit when the VCAA was enacted.  See 
Bernklau v. Principi, 291 F.3d 795, 803-06 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Dyment 
held that only that part of the VCAA codified at 38 U.S.C.A. 
§ 5107 is retroactive.  Bernklau held that Dyment was clearly 
correct on that point.  Proceedings before VA in this case 
were complete before the date of enactment of the VCAA.

The Court of Appeals for Veterans Claims has recently 
reiterated the holdings in Bernklau and Dyment, concluding, 
in the context of a claim for an increased rating, that 
remand to the Board to reconsider the matter under the VCAA 
sections codified at 38 U.S.C. §§ 5102, 5103, and 5103A was 
not required.  Stephens v. Principi, No. 00-1516 (U.S. Vet. 
App. July 10, 2002).  The Court in Stephens found that the 
remaining sections of the VCAA were not implicated in the 
appeal.

The Court Order in this case was predicated on the holding in 
Holliday, 14 Vet. App. 280, that all provisions of the VCAA 
were potentially applicable to all claims for VA benefits, 
and that the Court would not in the first instance find as to 
the Act's application in a specific case.  The Court remanded 
for the Board to consider the applicability of the VCAA.  A 
superior tribunal and the Court of Appeals for Veterans 
Claims have now determined that 38 U.S.C.A. §§ 5103 and 5103A 
are not applicable to claims finally determined by VA before 
enactment of VCAA.

The Order in this case constitutes the "law of the case."  
The law of the case doctrine would normally preclude 
reconsideration of an issue already decided in an appellate 
court in the same case, but that doctrine must yield to an 
intervening change of controlling law where, as here, that 
change results from a decision of a higher court and 
reexamination of the issue is plainly required.  See Johnson 
v. Brown, 7 Vet. App. 25, 27 (1994).  Considered in that 
light, the Board concludes that the pertinent provisions of 
the VCAA are not retroactively applicable to this case.  As 
in Stephens, slip op. at 2, the remaining provisions of the 
Act are not implicated in this appeal, because the benefit of 
the doubt rule is not changed by the VCAA, and the claim was 
not denied as not well grounded.

Whereas the notice and assistance provisions of the VCAA do 
not apply to the instant case, the law existing prior to the 
effective date of those VCAA provisions governs the case.  
Under prior law, VA had a duty to notify a claimant of the 
claimant's obligation to submit evidence necessary to 
complete an incomplete application for benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  This obligation included to notify 
the claimant to submit identified evidence not of record if 
VA had notice that such evidence, if submitted, might prove 
sufficient to reopen the claim.  Graves v. Brown, 8 Vet. App. 
522, 525 (1996); see 38 U.S.C.A. § 5103(a) (West 1991).

VA initially notified the veteran of the necessity to submit 
new and material evidence in the letter of November 14, 1952.  
The August 1982 letter from the RO effectively informed the 
veteran that his application for review of his claim was 
incomplete.  The RO cogently, in lay terms, explained what he 
had to do to obtain review of his claim and described the 
characteristics of evidence subsequently defined in 
regulation as new and material.  Nothing in the record before 
the Board gives VA notice of any specific source of existing 
evidence that might prove new and material if it now entered 
the record.  Consequently VA has no duty arising under the 
prior section 5103(a) as it applies to this case.  Under 
prior law, the duty to assist would not arise unless the 
claim was reopened.  See Elkins v. West, 12 Vet. App. 209, 
218 (1999).

B.  Whether to Reopen the Claim for Asthma

The veteran has objected to the Board's consideration whether 
there is new and material evidence to reopen the claim, 
because the 1988 Board decision addressed the merits.  The 
objection is without merit.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  "[I]t is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction of each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d at 1383.

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

When an agency of original jurisdiction, in this case the RO, 
disallows a claim for disability compensation, that denial 
must be timely appealed or the decision becomes final.  
38 C.F.R. §§ 3.160(d), 20.1103 (2001).  The claim may be 
reopened only if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denies an attempt to reopen a claim and that 
issue reaches the Board on appeal, the Board must determine 
first whether new and material evidence has been presented or 
secured before proceeding to any other element in the 
determination of entitlement to disability compensation.  See 
Elkins, 12 Vet. App. 209.  The evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether evidence is new and material, its 
credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In this case, the most recent denial of the claim was in 
November 1952.  The RO letters of July and August 1982 cannot 
be deemed decisions for finality purposes, because neither 
provided the appellant notice that he could appeal those 
letters as decisions.  See 38 C.F.R. §§ 19.25, 20.1103 
(2001).

The appellant avers that he did not have asthma prior to 
service and that he incurred it in service, or, in the 
alternative, if he had asthma prior to service, it was 
aggravated by service.  The RO found in November 1952 that 
the evidence previously of record established the appellant 
had asthma when he entered service, and the evidence 
submitted since the prior disallowance of his claim was 
cumulative of that previously of record.  The regulation does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  At 
the least, it is reasonable to require evidence submitted 
since November 1952 to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence of record prior to November 1952 found 
dispositive of the claim was the veteran's statements of 
asthma since childhood, in conjunction with the notation on 
entrance of asthmatic symptoms, combined with the medical 
opinion of service physicians that asthma existed prior to 
induction and was not aggravated by service.  The service 
records revealed the onset of severe symptoms with a training 
exercise involving a gas mask, and the veteran's letter 
received September 1943 identified the rigors of hiking and 
other exposures as a trigger for asthma attacks.

The medical documents presented or secured since November 
1952 that are photocopies of evidence previously of record 
obviously are not new, and cannot be "new and material."  
The remainder is new, in that it was not previously of 
record.  The new medical evidence is not so significant that 
it must be considered to decide the merits of the claim, 
because it is informative only of the medical status of 
asthma contemporaneous with each record.  It is not 
informative of the question whether the reported asthma was 
incurred or aggravated in service, because the only content 
bearing on the time and circumstances of onset of asthma is 
the oft repeated history from the appellant, long of record, 
hence not new.  It does not fill in gaps in a record 
permitting a clearer view of the status of the appellant's 
asthma before, during, and after service.  Thus, the new 
element of the medical evidence does not "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . .."  Id.

The affidavit of F. L. is new, but it is not probative of 
whether asthma pre-existed service or was aggravated by 
service, because the diagnosis and evaluation of the progress 
of asthma are medical matters beyond his competency to 
report.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Taking the statement as true on its face, it asserts only 
that the affiant did not observe the appellant having 
difficulty breathing prior to the reported time.  It cannot 
be evidence that the appellant did not have asthma prior to 
service.  Regarding the ground of denial that asthma pre-
existed service, it is not competent evidence.  Espiritu, 2 
Vet. App. 492.  Whereas it is not competent evidence 
regarding whether the appellant had asthma before service, it 
is not significant to rebut the appellant's March 1943 
statement over his own signature, and others, that he had 
asthma since infancy.  Thus, to the extent that the affidavit 
is intended as evidence of incurrence in service, it is not 
significant evidence, nor can it be unfair to decline to 
reopen a determination of whether asthma pre-existed service 
based upon it.

To the extent F. L.'s statement is submitted as evidence of 
aggravation, it is a lay statement addressing a medical 
question, the progress of asthma.  It is not probative on 
that point for lack of competency of the affiant to testify 
on medical matters.  Espiritu, 2 Vet. App. 492.  Again, 
presuming the statement credible in its report of observing 
an episode of problems breathing after a gas mask and hike 
exercise, aggravation cannot be determined in reference to a 
single episode, see Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(distinguishing flare-ups from increases in underlying 
pathology as determinative of aggravation within the meaning 
of 38 U.S.C. § 1153).  The distinction between flare-ups and 
increase in underlying pathology is a medical question, and 
F.L.'s statement cannot be material evidence of that 
distinction.  Espiritu, 2 Vet. App. 492.

The appellant's testimony at both hearings is in some 
respects not new, and in others cumulative.  It reiterates 
his November 1952 assertion that he did not have asthma prior 
to service, hence it is not new.  His reports of the events 
that precipitated his asthmatic symptoms in service, a gas 
mask episode, are previously of record as his own testimony.  
His letter received September 1943 related asthma attacks in 
service to training exercises in which he had his first 
attack.  While it provides a more complete picture of the 
events that transpired regarding that event, that event is 
documented in the service record of February 5, 1943.  That 
he had the first flare-up of asthma in service at that time 
was previously established, and it is not at issue.  Thus, 
the events in service about which the June 1988 and March 
1994 testimony provides a more complete picture is cumulative 
of his prior assertion.  Cumulative evidence cannot be new 
and material.  38 C.F.R. § 3.156(a).  

The veteran argues that his hearing testimony is not 
cumulative evidence within the widely accepted legal 
definition of cumulative, and that VA must concede this 
point, because it endorsed this definition when it 
promulgated 38 C.F.R. § 3.156(a).  The veteran asserts, in 
essence, that evidence that supports a point in controversy, 
by definition, cannot be cumulative and that whereas the 
veteran's testimony that he did not have asthma prior to 
service is new, supports a material point in contention and 
therefore not cumulative, the Board must reopen the claim.

Cumulative evidence is "additional evidence of the same 
character as existing evidence and that supports a fact 
established by the existing evidence (esp[ecially] that which 
does not need further support)."  Black's Law Dictionary (7th 
ed. West 1999).  VA did explicitly articulate its intent to 
apply this meaning of cumulative in the regulation.  In 
promulgating 38 C.F.R. § 3.156(a), VA rejected one 
commenter's suggestion that "which is neither cumulative nor 
redundant" be deleted because both apparently meant 
"repetitious"  VA stated that "Within the regulation 
"cumulative" refers to additional evidence which supports a 
point already established by evidence of the same type."  55 
Fed. Reg. 52,274 (Dec. 21, 1990).

As noted, that part of the veteran's testimony that reports 
the circumstances of his asthma flare-up in service is 
cumulative within the meaning intended.  However, the crux of 
the veteran's argument is that the testimony that he did not 
have asthma prior to service is not cumulative, compelling VA 
to reopen his claim.

The veteran's argument is predicated on a false premise 
inherent in the argument, i.e., that the hearing testimony is 
"evidence not previously submitted to decision makers," 
which is the fundamental criterion of new and material 
evidence.  It is not such evidence.

The veteran's November 3, 1952, statement, despite idiomatic 
expression, "I was not bothered with this before I entered 
service," fundamentally averred that he did not have his 
claimed disability before service.  He said the same thing in 
hearing testimony in June 1988 and in March 1994.  The first 
requirement of evidence to cause VA to reopen a claim is that 
it be "not previously submitted."  This refers to the 
substance of the evidence, not its form.  A transformation 
from the ink on paper of a typewritten letter to a sound 
recording of oral testimony on magnetic tape does not amount 
to the creation of new evidence.  Each reiteration is the 
same allegation from the same source, e.g., the claimant.  As 
the supplementary material in the promulgation of the rule 
makes clear, the exclusion of duplicative evidence, is 
manifest in the rule.  55 Fed. Reg. 52,274 (Dec. 21, 1990).

Whereas the evidence is not new, the assertion that evidence 
that supports a matter in contention cannot be cumulative is 
beside the point and irrelevant.  Where evidence is not new, 
the Board need not reach the subsidiary questions whether it 
is cumulative or redundant.  Additionally, even if the Board 
found the veteran's testimony that he did not have asthma 
prior to service cumulative rather than merely not new, such 
use of the term is consistent with its judicial usage.  See, 
e.g., Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).

The service personnel records submitted in January 1999 have 
nothing to do with any element of the appellant's claim.  
They show that he was drafted, that he served, that he was 
paid, that his performance was appraised, and that he had 
insurance.  None of this evidence is significant to the 
question whether he incurred or suffered aggravation of 
asthma in service.

The April 2002 photocopies of material previously submitted 
are not new.  The report of physical examination on 
induction, submitted 10 times since 1943, has not become new 
with additional photocopying.  The single service medical 
record submitted in April 2002 that was not previously of 
record is new, but it is exactly adverse to the veteran's 
claim.  It supports the prior conclusion that he had asthma 
before service and it did not get worse in service.  Adverse 
evidence cannot be material to reopen a claim.  Villalobos v. 
Principi, 3 Vet. App. 450 (1992)(adverse evidence is not 
material evidence to reopen a claim).

The appellant has failed to submit new and material evidence.  
38 C.F.R. § 3.156(a) (2001).  His claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for asthma not having been presented or 
secured, the appeal is denied.



			
	J. SHERMAN ROBERTS	C. P. RUSSELL
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	GARY GICK
	Member, Board of Veterans' Appeals



			
	HOLLY E. MOEHLMANN	M. D. LYON
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

